Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states: “Xiang’s monitoring driver that is implemented as a kernel module and that copies event information to a shared page does not teach of suggest “storing, by the kernel, the cloud identifier and the duration information in a kernel hosting record of the kernel of the guest operating system,” as recited in claim 1 at least because the shared page is not described as being “of the kernel of the guest operating system,” as recited in claim 1. Moreover and as submitted above, Xiang does not teach “the cloud identifier” or “the duration information,” as recited in claim 1. As such, Xiang also does not store such information, much less “store, by the kernel, the cloud identifier and the duration information in a kernel hosting record of the kernel of the guest operating system,” as recited in claim 1. Thus, Xiang does not teach or suggest at least the above-emphasized features of claim 1.”
Examiner states: Examiner respectfully disagrees. Xiang teaches that a kernel can collect various information regarding VMs. This information can reasonably be interpreted as identifiers of a VM consisting of time duration of executing VMs and Domain IDs. Therefore, for these reasons, Xiang sufficiently teaches the broad limitations of the claim. Further arguments directed to the newly added limitations are addressed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 13, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 3)  of U.S. Patent No. 10360122. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claims (1, 3) of U.S. Patent Application No. 10360122 as shown in the corresponding table below contains every element of the claims 1, 8, 13, 18  respectively of the instant application and therefore anticipates the claims. 

Present Application No. 16508785
1, 13, 18. A method comprising: receiving, by a kernel of a guest operating system, a cloud identifier that identifies a host cloud in which the guest operating system is installed, wherein the cloud identifier comprises a unique identifier assigned to the host cloud through a public registry, and wherein the host cloud comprises a plurality of physical computer clusters that are accessible over a network to deliver computational resources for a plurality of virtual machines; determining, by the kernel, duration information indicative of a length of time the guest operating system operates in the host cloud; and storing, by the kernel, the cloud identifier and the duration information in a kernel hosting record of the kernel of the guest operating system.
8. The method of claim 3, wherein the host cloud is a first host cloud, wherein the one or more virtual machines are a first set of virtual machines, the method further comprising: tracking usage of a second set of virtual machines installed at a second host cloud.
U.S. Patent Application No. 10360122 
1. A method comprising: querying, by a kernel of a guest operating system, for a cloud identifier to identify a host cloud in which the guest operating system is installed, wherein the host cloud comprises a plurality of physical computer clusters that are accessible over a network to deliver computational resources, wherein the guest operating system operates on a machine of a first physical computer cluster of the plurality of physical computer clusters in the host cloud; responsive to querying for the cloud identifier to identify the host cloud in which the guest operating system is installed, receiving, by the kernel, the cloud identifier that identifies the host cloud in which the guest operating system is installed; determining, by the kernel, duration information indicative of a length of time the guest operating system operates in the host cloud; and storing, by the kernel, the cloud identifier and the duration information in a kernel hosting record of the kernel of the guest operating system, wherein the storing is performed at a kernel-space level rather than at a user space level.

3. The method of claim 2, further comprising storing a usage history of the set of virtual machines and the guest operating system. 



Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 9, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (NPL, 2010, “VMDriver: A Driver-based Monitoring Mechanism for Virtualization”) in view of Thanga (Pub. No. US 2011/0307886) in view of Dravid (Pub. No. US 10,095,533) in further view of Ferries (Pub. No. US 2010/0131624).
Claim 1, 13, 18  Xiang teaches “a method comprising: receiving, by a kernel of a guest operating system, a identifier that identifies a host cloud in which the guest operating system is installed; determining, by the kernel, duration information indicative of a length of time the guest operating system operates in the host cloud ([Introduction] We have implemented VMDriver on Xen. Event interception function resides in Xen and diverse monitoring drivers are implemented as kernel modules in Dom0. [A. Functionality] Figure 7 shows a test program (considered as a monitoring tool) we use to display the process list in each TVM. Domain identification (domid) and OS type (os_type) are the arguments represented by the request structure request_t. This application opens the management device with open("/dev/manage_mod", O_RDWR), which invokes function manage_mod_open of the management module in kernel mode. Structure request_t is defined and initialized for specific domain (Dom1). Function ioctl specifies the service type LIST_PROC_LIST, which lists the information of all processes in Dom1. After that, this application fetches all process information recursively. The same function is used to fetch process information of other TVMs with different input arguments. Figure 8 shows the results. During the monitoring procedure, the management module loads the monitoring driver corresponding to guest OS. [Fig. 8] guest OS as windows, ubuntu with time duration); and storing, by the kernel, the identifier and the duration information in a kernel hosting record of the kernel of the guest operating system ([B. Solution overview] Through this way, VMDriver separates the monitoring point from the semantic reconstruction module and masks the variance of guest OS for general but fine-grained monitoring mechanism. A monitoring driver is implemented as a kernel module in the MVM, which is similar to the device driver in traditional Linux. The responsibility of the management module in the MVM is to control all monitoring drivers. When needed by a monitoring tool, a monitoring driver is loaded into the MVM’s kernel by the management module. [C. Monitoring Driver] When a monitoring driver is loaded, it creates an event channel port and a shared page. The event channel port marks the communication way by which Xen notifies the monitoring driver. The shared page contains temporal information between Xen and the monitoring driver. For semantic reconstruction, the monitoring driver launches hypercall (do_domctl) to notify Xen. When the event sensor intercepts system information about DomU, it replicates the information (registers in VMCS and DomU kernel information) to Xen through function __hvm_copy_foreign. It then copies these information to the shared page through function copy_to_user and notifies the monitoring driver through event channel port. Figure 5 illustrates the communication between the monitoring driver and event sensor. This notification and invocation procedure executes recursively until the procedure of semantic reconstruction is completed.)”.
However, Xiang may not explicitly teach the remaining limitations.
Thanga teaches “receiving, by a kernel of a guest operating system, a cloud identifier that identifies a host cloud in which the guest operating system is installed ([0075] “The virtual node on machine 1 (602), whose host name is pzcfoo1 (i.e. “identifier”), is implemented (i.e. determined) by zone 614 (zcfoo) (i.e. “cloud identifier”). The zone has been allocated 2 CPUs, one public network interface (bge0), and one public IP address 123.4.5.1. Note that this public IP address is local to the zone, whereas as we indicated earlier, the three IP addresses for zone cluster 612 (zcfoo) are allocated to the zone cluster as a whole. … The virtual node on machine 2 (604), whose host name is pzcfoo2, is implemented by zone 616 (zcfoo). This zone has been allocated 2 CPUs, one public network interface (bge0), and a different public IP address 123.4.5.2. The virtual cluster configuration includes the names of the virtual nodes as well as the mapping of virtual node names to the names of the respective machines (that is, since each virtual node resides on a machine, the configuration includes a map of virtual node name to machine name).” See Fig. 7A “virtual node” implemented on machine 702” [0113] “The data stored in the CCR typically contains information about at least the following: cluster and node names, cluster transport configuration, the names of volume manager disk sets, list of nodes that can master each disk group, operational parameter values for data services, paths to data service callback methods, device identification configuration, cluster status, and so on.” See also 0114-0117)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Thanga with the teachings of Xiang in order to provide a system that teaches tracking VM information. The motivation for applying Thanga’s teaching with Xiang teaching is to provide a method that allows for tracking services consumed by a user for the purposes of servicing. Xiang, Thanga are analogous art directed towards processing and managing VMs in a cloud environment. Together Xiang, Thanga teaches every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Thanga with the teachings of Xiang by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Dravid teaches “wherein the host cloud comprises a plurality of physical computer clusters that are accessible over a network to deliver computational resources for a plurality of virtual machines ([Col. 9, Lines 27-32; Fig. 1] Upon an occurrence of an event within the server cluster, the resize module 130 allocates the reserved one or more portions of the resources 110 and/or the resources 111 to the virtual machine 404 and/or the virtual machine 406 in accordance with a policy (e.g., the policy 132 of FIG. 1).)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Dravid with the teachings of Xiang, Thanga in order to provide a system that teaches a machine of Thanga may comprise a plurality of physical machines. The motivation for applying Dravid teaching with Xiang, Thanga teaching is to provide a method that allows for allocating of resources to virtual machines. Xiang, Thanga, Dravid are analogous art directed towards processing and managing VMs in a cloud environment. Together Xiang, Thanga, Dravid teaches every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Dravid with the teachings of Xiang, Thanga by known methods and gained expected results. 
However, the combination may not explicitly teach the new limitations.
Ferris teaches “wherein the cloud identifier comprises a unique identifier assigned to the host cloud through a public registry ([0026] In embodiments, the cloud management system 104 can generate a resource aggregation table that identifies the various sets of resource servers that will be used to supply the components of the virtual machine or process. The sets of resource servers can be identified by unique identifiers such as, for instance, Internet Protocol (IP) addresses or other addresses. The cloud management system 104 can register the finalized group of servers in the set resource servers 108 contributing to an instantiated machine or process. [0029] the cloud management system 104 can for example meter the usage and/or duration of the set of instantiated virtual machines 116, to generate subscription billing records for a user that has launched those machines. Other billing or value arrangements are possible.).”
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Ferris with the teachings of Xiang, Thanga, Dravid in order to provide a system that teaches management of resources. The motivation for applying Ferris teaching with Xiang, Thanga, Dravid teaching is to provide a method that allows for utilizing public services for tracking inventory. Xiang, Thanga, Dravid, Ferris are analogous art directed towards processing and managing VMs in a cloud environment. Together Xiang, Thanga, Dravid, Ferris teaches every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Ferris with the teachings of Xiang, Thanga, Dravid by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Xiang teaches “the method of claim 1, wherein the storing is performed at a kernel-space level rather than at a user space level ([B. Solution Overview] Through this way, VMDriver separates the monitoring point from the semantic reconstruction module and masks the variance of guest OS for general but fine-grained monitoring mechanism. A monitoring driver is implemented as a kernel module in the MVM, which is similar to the device driver in traditional Linux. The responsibility of the management module in the MVM is to control all monitoring drivers. When needed by a monitoring tool, a monitoring driver is loaded into the MVM’s kernel by the management module.)”.
Claim 9, the combination teaches the claim, wherein Thanga teaches “the method of claim 1, further comprising determining, by the kernel of the guest operating system, the host cloud in which the guest operating system is installed based on the cloud identifier; and configuring one or more of operating parameters, services, or application programming interfaces associated with the guest operating system specific to host cloud in which the guest operating system is installed ([0075] “The virtual node on machine 1 (602), whose host name is pzcfoo1, is implemented (i.e. determined) by zone 614 (zcfoo). The zone has been allocated 2 CPUs, one public network interface (bge0), and one public IP address 123.4.5.1. Note that this public IP address is local to the zone, whereas as we indicated earlier, the three IP addresses for zone cluster 612 (zcfoo) are allocated to the zone cluster as a whole. … The virtual node on machine 2 (604), whose host name is pzcfoo2, is implemented by zone 616 (zcfoo). This zone has been allocated 2 CPUs, one public network interface (bge0), and a different public IP address 123.4.5.2. The virtual cluster configuration includes the names of the virtual nodes as well as the mapping of virtual node names to the names of the respective machines (that is, since each virtual node resides on a machine, the configuration includes a map of virtual node name to machine name).” See Fig. 7A “virtual node” implemented on machine 702” [0062] “To provide resource management, the system administrator can control the allocation of resources at the granularity of a virtual node. The system administrator can assign specific resources, such as file systems, to a virtual node. The system administrator can effectively control the percentage of some resources, such as CPU power, allocated to a virtual node. Resource management provides the assurance that each organization, which is usually charged for computer services, gets what it pays for.”)”.
Claims 3, 4, 7, 10, 12, 14, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Thanga in view of Dravid in view of Ferris in further view of Sharp (Pub. No. US 2012/0089980).
Claim 3, the combination may not explicitly teach the claim.
Sharp teaches “the method of claim 1, further comprising: receiving a user request that specifies one or more parameters defining an operation or a configuration of a one or more virtual machines to be installed; and responsive to receiving the user request, installing the one or more virtual machines at the host cloud ([0116] The virtual machine manager 352, in response to receiving the request, obtains information and allocates a virtual machine to the user session (Step 512). In some embodiments, the virtual machine manager 352 first obtains any one of the following from the performance monitoring system 316: a workload profile for the user that issued the request; or a categorization for the user that issued the request. The virtual machine manager 352 can obtain this information by passing a user identifier, e.g. user name or ID to the performance monitoring system 316. In turn, the performance monitoring system 316 can retrieve the user workload profile from the workload profile storage 322 using the user identifier, and can retrieve the user categorization from the categorization system 318 using the user identifier. In further embodiments, the virtual machine manager 352 can obtain information from the VDI platform 310 about the client computer used by the user or any particular configuration information identified by the user in the request. Using the information obtained from the performance monitoring system 316 and/or the VDI platform 310, the virtual machine manager 352 can generate and/or configure a virtual machine or select a virtual machine. In embodiments where the virtual machine manager 352 configures a virtual machine, the virtual machine manager 352 configures a virtual machine according to the obtained information and transmits or streams that virtual machine to the user session of the user. In embodiments where the virtual machine manager 352 selects a virtual machine, the virtual machine manager 352 retrieves information about the available virtual machines, selects a virtual machine that can handle the workload of the user, and can transmit that virtual machine to the user session of the user. For example, if the workload profile specifies that the user is a heavy user, then the virtual machine manager 352 can select a virtual machine that can accommodate a heavy user. In still other embodiments, the virtual machine manager 352 can select a virtual machine and further configure it according the user's specifications. Further embodiments of allocating a virtual machine to a user session (Step 512) are described in FIG. 5B.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Sharp with the teachings of Xiang, Thanga, Dravid, Ferris in order to provide a system that teaches instantiating a VM. The motivation for applying Sharp teaching with Xiang, Thanga, Dravid, Ferris teaching is to provide a method that allows for improving user experience. Xiang, Thanga, Dravid, Ferris, Sharp are analogous art directed towards processing and managing VMs in a cloud environment. Together Xiang, Thanga, Dravid, Ferris, Sharp teaches every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Sharp with the teachings of Xiang, Thanga, Dravid, Ferris by known methods and gained expected results. 
Claim 4, the combination teaches the claim, wherein Sharp teaches “the method of claim 3, further comprising: sending an instantiation command to one or more servers of a physical computer cluster in view of the one or more parameters defining the operation or the configuration of the one or more virtual machines to be installed; and receiving a confirmation message back from the one or more servers indicating a status of resources associated with the one or more servers ([0117] Upon allocating the virtual machine to the user session, the virtual machine manager 352 can notify the virtual desktop broker 350 or VDI platform 310 about the virtual machine (Step 516). This notification can include a message indicating that a virtual machine was allocated to the user session of the user. In other embodiments, the notification can include an identifier for the allocated virtual machine. In still other embodiments, the notification can include a listing of the characteristics of the virtual machine. Yet other embodiments can include a notification that includes any combination of the above.), the resources requested to support an installation of the one or more virtual machines at the host cloud ([0078] Virtual machines 232 can be unsecure virtual machines 232B and secure virtual machine 232C. While FIG. 2B illustrates a secure and unsecure virtual machine, sometimes they can be referred to as privileged and unprivileged virtual machines. In some embodiments, a virtual machine's security can be determined based on a comparison of the virtual machine to other virtual machines executing within the same virtualization environment. For example, were a first virtual machine to have access to a pool of resources, and a second virtual machine not to have access to the same pool of resources; the second virtual machine could be considered an unsecure virtual machine 232B while the first virtual machine could be considered a secure virtual machine 232A. In some embodiments, a virtual machine's 323 ability to access one or more system resources can be configured using a configuration interface generated by either the control program 220 or the hypervisor 202. In other embodiments, the level of access afforded to a virtual machine 232 can be the result of a review of any of the following sets of criteria: the user accessing the virtual machine; one or more applications executing on the virtual machine; the virtual machine identifier; a risk level assigned to the virtual machine based on one or more factors; or any other similar criteria.)”.
Rational to claim 3 is applied here.
Claim 7, the combination teaches the claim, wherein Thanga teaches “the method of claim 3, further comprising: partitioning the host cloud such that a first subset of the one or more virtual machines of a first partition of the host cloud are isolated from a second subset of the one or more virtual machines of a second partition ([0061] In a virtual cluster, a virtual node is a container for applications. A virtual node offers the same security isolation, application fault isolation, and resource management features, in accordance with some embodiments, which customers demand of the one application-one cluster system. To provide security isolation for an application, an application or user within a virtual node can only see and modify data within that virtual node.)”.
Rational to claim 1 is applied here.
Claim 10, the combination teaches the claim, wherein Xiang teaches, “the method of claim 3, further comprising: storing, by the kernel at the kernel hosting record, virtual machine duration information indicative of a length of time the one or more virtual machines at the host cloud have been executing or installed ([Fig. 8] guest OS as windows, ubuntu with time duration)”.
Claim 12, the combination teaches the claim, wherein Xiang teaches, “the method of claim 3, wherein the duration information is further indicative of a length of time one or more applications have been instantiated or installed at the host cloud ([Fig. 10A] load times of applications)”.
Claim 14, “the method of claim 13, further comprising: receiving a user request that specifies one or more parameters defining an operation or a configuration of a one or more virtual machines to be installed; and responsive to receiving the user request, installing the one or more virtual machines at the host cloud” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 15, “the method of claim 14, further comprising: sending an instantiation command to one or more servers of a physical computer cluster in view of the one or more parameters defining the operation or the configuration of the one or more virtual machines to be installed; and receiving a confirmation message back from the one or more servers indicating a status of provisioning resources of the one or more servers requested to support an installation of the one or more virtual machines at the host cloud” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 16, “the method of claim 14, further comprising: partitioning the host cloud such that a first subset of the one or more virtual machines of a first partition of the host cloud are isolated from a second subset of the one or more virtual machines of a second partition” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 17, “the method of claim 14, further comprising: storing, by the kernel at the kernel hosting record, virtual machine duration information indicative of a length of time the one or more virtual machines at the host cloud have been executing or installed” is similar to claim 10 and therefore rejected with the same references and citations.
Claim 19, “the system of claim 18, the processor further to: receive a user request that specifies one or more parameters defining an operation or a configuration of a one or more virtual machines to be installed; and responsive to receiving the user request, install the one or more virtual machines at the host cloud” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 5, 6, 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Thanga in view of Dravid in view of Ferris in view of Sharp in further view of Astete (Pub. No. US 2009/0288084).
Claim 5, the combination may not explicitly teach the claim.
Astete teaches “the method of claim 3, further comprising: determining access rights specific to a user account associated with a user, the access rights pertaining to permission to use resources accessed via the one or more virtual machines installed at the host cloud; and providing one or more of the resources to the user account via a virtual machine of the one or more virtual machines pursuant to the access rights specific to the user account ([0054] As one of the steps in establishing practices for using their MTVMI account, in step 215, the tenant establishes rules to govern use of the MTVMI environment. Examples of these rules include, among others, creating project structures to organize the environment, assigning users different privileges on different projects to establish access control, and establishing limits on the amount of resource usage such as computational bandwidth and storage space allocated to different users. The access rights, in addition to limiting use of certain resources by certain users, may also limit the ability of certain users to change aspects of the virtual data center, e.g., by adding additional machines, and so forth. In many regards, the rules governing the virtual data center can be established so they are similar to the rules that govern ordinary, physical data centers. The MTVMI provides the environment and tools for a tenant's users to establish these governance rules.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Astete with the teachings of Xiang, Thanga, Dravid, Ferris, Sharp in order to provide a system that teaches instantiating a VM. The motivation for applying Astete teaching with Xiang, Thanga, Dravid Sharp, Ferris,  teaching is to provide a method that allows for improving user experience. Xiang, Thanga, Dravid Sharp, Ferris, Astete are analogous art directed towards processing and managing VMs in a cloud environment. Together Xiang, Thanga, Dravid, Sharp, Ferris, Astet teaches every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Astete with the teachings of Xiang, Thanga, Dravid Sharp, Ferris, by known methods and gained expected results. 
Claim 6, the combination teaches the claim, wherein Astete teaches “the method of claim 5, further comprising: tracking a use by the user account of the one or more of the resources provided in view of the access rights specific to the user account ([0151] FIG. 55 is a flowchart illustrating the operations performed by a component of the MTVMI management application to save the state of the Virtual Data Center in some embodiments. In block 5505, the component receives from a user an indication to save state of the Virtual Data Center. In block 5510, the component verifies that the user has the required access rights and available resource quota. In block 5515, the component commands hypervisors to suspend the virtual machines. In block 5520, the component shuts down network services deployed for the Virtual Data Center. In block 5525, the component unconfigures rules on network nodes related to the Virtual Data Center. In block 5530, the component deallocates VLANs allocated for the Virtual Data Center. In block 5535, the component creates snapshots of virtual machine state and disk images on storage nodes. In block 5540, the component copies Virtual Data Center configuration information into a new record in a database. In block 5545, the component updates a database record with references to virtual machine state and disk images on the storage nodes.)”.
Rational to claim 5 is applied here.
Claim 8, the combination teaches the claim, wherein Astete teaches “the method of claim 3, wherein the host cloud is a first host cloud, wherein the one or more virtual machines are a first set of virtual machines, the method further comprising: tracking usage of a second set of virtual machines installed at a second host cloud ([0040] Each tenant of MTVMI 100 operates within its own unique, private virtual environment. The environment for each tenant may include, for example, one or more private virtual data centers each comprising a set of virtual machines, virtual storage, and virtual network accessible to the tenant's users. The environment for each tenant may provide the tenant's users with access to ready-to-instantiate templates of virtual data centers and specific software applications in Software Library 110. Additionally, the environment may provide Labs corresponding to instantiated virtual data centers that can be executed. Furthermore, through the MTVMI, a tenant may create custom virtual data centers by specifying certain attributes of the virtual data centers and/or their virtual machines (e.g., number of cores, amount of RAM, domain name, IP addresses, etc.). The MTVMI provides a number of methods for building and rapidly deploying virtual machines, such as uploading and installing complete virtual machine images, installing operating system packages on raw virtual machine containers, installing application packages on pre-built virtual machine images, etc. Furthermore, because the MTVMI may store the state of an entire virtual data center, including its virtual machines, storage, network identifies, network service profiles, and so on, the virtual data centers and their virtual machines can be replicated. The environment may further include methods for managing the virtual data centers, such as a hierarchy of user access rights, limits on the amount of resources such as central processing unit (CPU) time and storage space available to the users, and so on. In some embodiments, the MTVMI can provide resource isolation for some or all of its tenants. For example, the MTVMI may assign a tenant with heightened security concerns a set of virtual resources for the exclusive use of that tenant. When the tenant is processing or manipulating secure data, the tenant can use the "private" resources to prevent other tenants of the MTVMI from comprising the tenant's secure data. [0049] MTVMI management application 115 controls and monitors interactions between tenants and MTVMI 100. Additionally, MTVMI management application 115 allocates resources among different tenants and coordinates the use of MTVMI 100 by the different tenants. Various management related tasks performed by MTVMI management application 115 may include, as examples, authenticating users, allocating CPU time and storage space among different tenants, maintaining logical isolation between different tenants, tracking each tenant's usage of MTVMI 100, and many others. Additional examples of specific functions that can be performed by MTVMI management application 115 are described below in relation to FIG. 6.)”.
Rational to claim 5 is applied here.
Claim 20, “the system of claim 19, the processor further to: determine access rights specific to a user account associated with a user, the access rights pertaining to permission to use resources accessed via the one or more virtual machines installed at the host cloud; and provide one or more of the resources to the user account via a virtual machine of the one or more virtual machines pursuant to the access rights specific to the user account is similar to claim 5 and therefore rejected with the same references and citations.
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Thanga in view of Dravid in view of Ferris in further view of Astete (Pub. No. US 2009/0288084).
Claim 11, the combination may not explicitly teach the claim.
Astete teaches “the method of claim 1, herein the cloud identifier identifies one or more of a vendor of the host cloud, type of host cloud, software compatibilities of the host cloud, subscription terms associated with the host cloud, or resource capacities of the host cloud ([0135] FIGS. 47-49 are display diagrams illustrating a user interface designed for use by vendors offering items for sale via the brokering portal in some embodiments. FIG. 47 is a display diagram showing a sample display typically presented by the infrastructure in order to register a new vendor for the brokering portal. The display enables a user associated with the vendor to enter the following information about the vendor: the company name 4701 of the vendor; the company address 4702 of the vendor; the contact name 4703 of a contact at the vendor; the email address 4704 of the contact; a phone number 4705 of the contact; and a password 4706 to be used by the vendor to access a vendor portal for interacting with the brokering portal. The user can select a submit control 4710 to generate a profile that is based upon the inputted information.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Astete with the teachings of Xiang, Thanga, Dravid, Ferris in order to provide a system that teaches identifiers for system resources. The motivation for applying Astete teaching with Xiang, Thanga, Ferris, Dravid teaching is to provide a method that allows for improving user experience. Xiang, Thanga, Dravid, Ferris, Astete are analogous art directed towards processing and managing VMs in a cloud environment. Together Xiang, Thanga, Dravid, Ferris, Astete teaches every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Astete with the teachings of Xiang, Thang, Dravid, Ferris a by known methods and gained expected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199